Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the remarks. 
On page 2 of 9 of the remarks, the applicant states that the office action has an error in that claim 65 is indicated as allowed but then is rejected. The same is for claim 66.  
The applicant is in error. The office did not allow claim 65. The office stated that the combination of both claims 65 and 66 together are allowable over the prior art record together with all of the limitations of the base claim and any intervening claims.  Therefore, the rejection is accurate.   
The applicant states that claim 1 and 72 are not duplicates as one claim includes “data generation circuitry to obtain first data generated by a first vehicle” while the other  claim 72 recites “processor circuitry to execute instructions to generate first data generated by a first vehicle”. The claims are duplicates and claims 72-79 are not entered.  The only difference is processor circuitry versus data generation circuitry.  The claims are duplicates.  It is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). 
On page 5, the applicant states that no prior art discloses or suggests “a profile template that is a data structure configured to be populated based on some first data from a first vehicle”. 
In the applicant’s specification, the applicant states with regard to the profile template:
“…0050] The profile generator 202 includes a profile template for the environment (e.g., environment A, environment B, etc.). The profile template includes data objects defined by a developer of the profile template. The developer defines the data objects for the profile template based on the desired output of the profile. For example, if the desired output of the profile is a road patch profile, the developer defines the data objects to be elements of the road (e.g., edge data, way data, background data, position data, etc.). In other examples, the desired output of the profile is the weather conditions 
[0141] At block 908, the example profile generator 202 profiles the environment (e.g., environment A, environment B, etc.). For example, the profile generator 202 interprets the data generated by the data generator 200 using sensor interpreters. Depending on the sensor, the sensor interpreter changes. For example, for a GPS sensor or a global timer sensor, the sensor interpreter is a software interface (e.g., the Garmin software development kit (SDK)). However, for LIDAR sensor, cameras, or radar sensors, the sensor interpreter is a deep learning system that can analyze the data generated by the LIDAR sensor, the cameras, and/or the radar sensors to generate a perspective of the environment. The deep learning system is, for example, YOLO. In other examples, the deep learning system is a Kalman filter. At block 908, the example profile generator 202 filters the first data for the second data. In the example, the second data is data pertinent to a profile template. At block 908, the profile generator 202 filters the first data generated by the data generator 200 using the sensor interpreters. Additionally, at block 908, the profile generator 202 populates the profile template including data objects defined by a developer of the profile template. At block 908, the example profile generator 202 inputs the second data filtered from the first data by the sensor interpreters into the profile template to generate the first profile.”. 
Stout discloses the claimed “profile template” of claim 1. 

    PNG
    media_image1.png
    703
    616
    media_image1.png
    Greyscale
	The claimed “profile template” is shown in FIG. 4. 
The profile can be an object that is detected or a portion of an object detected and is split into the profile template with a center portion pixel 402. 

As one example, the vehicle's computing device may use the neighboring pixels 404 positioned to the left and right sides of the center pixel 402 to determine a value for the center pixel 402. For example, the computing device may calculate an average value of the neighboring pixels 404 positioned to the left and the right of the center pixel 402 to assign the average value to the center pixel 402. In some instances, the computing device may use additional pixels on the sides of the center pixel 402 as 
    PNG
    media_image1.png
    703
    616
    media_image1.png
    Greyscale

Similarly, in another example, the computing device may use the neighboring pixels 406 positioned above and below the center pixel 402 to determine a possible value to assign to the center 
Stout has a device to populates the profile template 400 including data objects 402 defined by a developer of the profile template 400 and adds pixels to the centermost portion of the area 402.  This is a data object under the BRI.  
Additionally, Feng teaches a profile template with a generator to place items within the data object as claimed in the independent claims.   See paragraph 24-33.  
Map correction unit 216 may be configured to correct high-definition map using the estimated point cloud data. In some embodiments, map correction unit 216 may “repair” the holes with the estimated point cloud data. In some embodiments, the repair is limited within the bounding box enclosing the obstructing object. Repair may include replacing, modifying, re-positioning, or otherwise manipulating the data. In some embodiments, point cloud data 203 may include a plurality of point cloud frames captured as the LiDAR moves along a trajectory. Map correction unit 216 may repair each point cloud frame with the corresponding non-obstructed point cloud data, as described above, and aggregate the repaired point cloud frames. Fusing the repaired point cloud data frames can yield a high-definition map that better covers the areas of holes.

    PNG
    media_image2.png
    983
    840
    media_image2.png
    Greyscale
  See FIG. 4 where extracted features are provided in the data object via an encoder and decoder.  See blocks 312-320 where the profile template is the point cloud with the holes and where the items are 
Allowable Subject Matter
The combination of both dependent claim 66 and also dependent claim 65 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
 	Duplicate Claims, Objection
Claims 72-79 are objected under 37 CFR 1.75 as being an exact duplicate of claim 1 and the claims dependent on claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
	Claim 72 recites “…An apparatus to analyze vehicle perspectives, the apparatus comprising:
at least one memory;
instructions in the apparatus; and
processor circuitry to execute the instructions to:
generate a first profile of an environment based on a profile template and first datagenerated by a first vehicle, 

the profile template being a data structure including one or more predefined data objects configured to be populated based on at least some of the first data, 
the first profile characterizing the environment;determine a difference between the first profile and a second 
profile obtained from a first one of one or more nodes in the environment;
in response to a trigger event, 
update the first profile based on the difference; and
in response to the trigger event, update a first perspective of the environment
based on one or more of second data from the first one of the one or more nodes or the
updated first profile, the first perspective corresponding to a fusion of the first data;
update a path plan to transport the first vehicle from a first location to a second
location based on the updated first perspective; and
execute the updated path plan”.
Claim 1 recites “data generation circuitry” and a “data analyzer” which are believe to also be present in claim 72.  These claims are exact duplicates and there is no subject matter that is different. 
The office states that claims 72-79 are not entered. 
	

Response to the applicant’s arguments 
The previous rejection is withdrawn.
Over the course of a new search a new rejection is made herein. 
Applicant’s arguments are now moot in view of the new rejection of the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1, 21, 42 and 72 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent No.: 9,697,606 B2 to Stout et al. that was filed in 2014.. 

    PNG
    media_image3.png
    963
    709
    media_image3.png
    Greyscale

 “1. (Currently Amended) An apparatus to analyze vehicle perspectives, the apparatus comprising: data generation circuitry to obtain first data generated by a first vehicle  (see FIG. 1 where the autonomous vehicle has a radar, IMU, LIDR, camera and GPS 126-136 as 104), and processor circuitry to at least one of execute or instantiate operations corresponding to:[[a]] profile generator instructions to generate a first profile of an environment based on a profile template and the first data generated by [[a]] the first vehicle, the profile template is a data structure including one or more predefined data objects configured to be populated based on at least some of the first data, the first profile characterizing the environment;[[a]] data analyzer instructions to: determine a difference between the first profile and a second profile obtained from a first one of one or more nodes in the environment; and in response to a trigger event, update the first profile based on the difference; and a vehicle control instructions system to: in response to the trigger event, update a first perspective of the environment based on one or more of second data from the first one of the one or more nodes or the updated first profile, the first perspective corresponding to a
fusion of the first data;  (See col. 4, lines 40 to 66 where the laser data points may not work and missing pixel values are in the point cloud, and which are disfavored, and where the computing device adds in portions of a 2d range prior to receiving the entire point cloud to characterize the environment so there are not any missing pixels; see col. 14, lines 45-61 where the missing pixels are approximated using a neighboring pixel to fill the gaps)
update a path plan to transport the first vehicle from a first location to a
second location based on the updated first perspective; and
execute the updated path plan”. (see FIG. 3, blocks 302-310 where certain areas lack laser data and then this is added back in from adjoining pixels in a 2d model and the car uses this to avoid obstacles in FIG. 5a; see col. 15, line 1- col. 18, line 20)
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 72-73 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2020/0158875 A1 to Feng that was filed in 2018 which is prior to the effective date of 11-15-18 (hereinafter “Feng”) and in view of Chinese Patent Application Pub. No.:   CN104992467B to Shen that was filed in 2015 and published on 10-21-2015 (hereinafter “Shen”) and in view of United States Patent Application Pub. No.: US 2003/0076414 A1 to Sato et al. that was filed in 2001 (hereinafter “Sato”). 
In regard to claim 1, and claim 72, Feng discloses “1. (Original) An apparatus to analyze vehicle perspectives, the apparatus comprising:  (see paragraph 15-19)
Data generation circuitry to obtain first data generated by a first vehicle, and processor circuity to at least one of execute or instantiate operations corresponding to profile generator instructions to generate a first profile of an environment based on a profile template and (see paragraph 19 where the av provides lidar data and GPS and IMU sensor data to combine the GPS, and IMU to provide a pose of the vehicle)
first data generated by the first vehicle, the first profile characterizing the environment, and the profile template is a data structure including one or more data objects that are predefined and configured to be populated based on some of the first data;  (see paragraph 18-21 where the LIDAR device and the GPS and the IMU provide a point cloud of the environment around the av)
a data analyzer instruction to:
determine a difference between the first profile and a second profile obtained from a first one of one or more nodes in the environment; and  (see paragraph 21-24 where the point cloud can determine if there is an obstructing object in the point cloud data and this obstructing objects is separated from the point cloud as if the obstructing object did not exits)
in response to a trigger event, update the first profile based on the difference; and (see paragraph 24 where communication interface 202 may receive data such as point cloud data 203 captured by sensor 140. In some embodiments, communication interface 202 may also receive pose information (not shown) captured by sensor 150. In some embodiments, communication interface 202 may additionally receive a neural network 205 from training device 180. In some embodiments, training device 180 may have structures similar to those of server 160, including, e.g., a processor, a memory, a storage device, etc. In some For example, neural network 205 may be trained to detect obstructing objects based on the point cloud data originally captured by a LiDAR. In some embodiments, neural network 205 may be trained to perform a segmentation task, e.g., to separate the portion of point cloud data 203 associated with the obstructing objects from the rest of point cloud data 203. Consistent with the disclosure, neural network 205 may be any suitable learning model, including but not limited to, convolutional neural network (CNN). In some embodiments, training of neural network 205 may determine one or more model parameters, such as weights, size, shape, and structure of a convolutional kernel.  ) 
a vehicle control instructions to:
in response to the trigger event, update a first perspective of the environment based on one or more of second data from the first one of the one or more nodes or the updated first profile, (See paragraph 24-33)
the first perspective corresponding to a fusion of the first data;  (see paragraph 33 where the repaired point cloud data is fused with frames to yield a high definition map)
Feng is silent but Shen teaches “…update a path plan …… the first vehicle based on the updated first perspective; and
execute the updated path plan”.  (see claims 1-5 where using the two lidar point cloud models the autonomous vehicle can correct the LIDAR point cloud to determine a path around the objects using a different path); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SHEN with the disclosure of FENG since SHEN teaches that a second unmanned device with a second LIDAR device can collect mapping data from a second perspective.  The data collecting device can acquire the driving path information, width of the road information, pavement texture, bridge information, a road surface information, intersection information, road guard information slope and many other types of information.  This data can be fused with a point cloud of a first unmanned driving vehicle. This can be spliced in the LIDAR capture by the first vehicle in a three dimensional  
    PNG
    media_image4.png
    639
    465
    media_image4.png
    Greyscale

update a path plan to transport the first vehicle from the first location to a second location based on the updated first perspective”.   (see paragraph 40 and see paragraph 77 where the image undergoes a perspective transformation for illustrating objects; see FIG. 10 where the object 2a is a missing object and is not detected but instead using a perspective change a piece of the object is detected as e1 and then interpolated as a car  ED1 using a perspective change; see paragraph 132-138 where a perspective change reveals an obstacle side profile e2 and a border image EDIL to reveal a missing object and based on this missing obstacle the obstacle can be avoided; see claims 1-10) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SATO with the disclosure of FENG since SATO teaches that a vehicle may detect no object but then using a perspective change can detect a so called border image of an obstacle. See FIG. 10 and 45.  The processor can then superimpose the obstacle using pixels on top of this border image to create a so called “synthesized image”. See FIG. 22 and paragraph 58.  This can ensure that a minimally detected obstacle ed1 where only a sliver of the obstacle ED1 is detected and is not missed.  This can provide for increased accuracy and increased safety as when only a line ED1 in Fig. 10, 45 is 

In regard to claim 2, and claim 73, Feng is silent but Shen teaches “2.    (Original) The apparatus of claim 1, wherein the one or more nodes in the environment includes a second vehicle, additional vehicles, and a control center, (see paragraph 7-11 of the detailed description that recites collected information carries out analysis optimization by data analysis system, i.e., according to LIDAR point cloud generating principles, establishes The error model of point cloud system, for rejecting repetition and invalid information, to obtain vehicle-mounted LIDAR points cloud, the machine after precision optimizing Carry LIDAR point clouds.Obtain and put cloud after precision optimizing, but these information be scattered, lack it is systematic, at this point, need to pass through Data splicing system splices above- mentioned information.  Data splicing system, using the vehicle-mounted LIDAR and vehicle-mounted SLAM wheelpaths obtained and altitude data as three-dimensional coordinate System mutually splices vehicle-mounted LIDAR points cloud, ：First, ground point filtered classification is carried out to putting cloud after precision optimizing, identifies ground point cloud, be reference with ground point cloud Non-ground points filtered classification is carried out, non-ground points cloud is identified, is respectively formed road guard, side slope, overline bridge, bridge lower part, tunnel The extraction that the disparate modules on hole hillside and tunnel internal, the effective analysis area of progress atural object and atural object corresponding points are converged.Then, exist Under 3 d modeling system, according to atural object parameter model library, the ground under ground point cloud and photo fusion mode after precision optimizing is carried out The high-precision three-dimensional modeling of object generates road high definition model.Finally, by hillside outside road guard, side slope, overline bridge, bridge lower part, tunnel It is integrated with tunnel internal module, forms road high definition threedimensional model. Specifically, including ；Include the auxiliary figure layer of guardrail, side slope, gutter；Including bridge beam body, The bridge figure layer of pier shaft, bent cap, binder；Including the tunnel figure layer of gutter in tunnel portal, hole, cover board, electromechanical facility and comprising Building, the object of reference figure layer etc. of massif beside road, finally carry out fusion treatment on map publishing platform by above-mentioned each figure layer Build the Three-dimensional Numeric Map model of target road. ) the one or more nodes to collect the second data from the environment.  (see detailed description that recites “Data splicing system, using the vehicle-mounted LIDAR and vehicle-mounted SLAM wheelpaths obtained and altitude data as three-dimensional coordinate System mutually splices vehicle-mounted LIDAR points cloud, the airborne LIDAR point cloud after precision optimizing with SLAM data, shape by merging boundary The location information of integralization”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SHEN with the disclosure of FENG since SHEN teaches that a second unmanned device with a second LIDAR device can collect mapping data from a second perspective.  The data collecting device can acquire the driving path information, width of the road information, pavement texture, bridge information, a road surface information, intersection information, road guard information slope and many other types of information.  This data can be fused with a point cloud of a first unmanned driving vehicle. This can be spliced in the LIDAR capture by the first vehicle in a three dimensional model via a data splicing fusion operation. This can provide improved details to the point cloud information and to provide a highly accurate point cloud. This can provide for increased accuracy and increased safety relative to a point cloud from the first vehicle alone. See claims 1-5 and paragraph 1-10 of Shen.

Claims 3 and 74 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2020/0158875 A1 to Feng that was filed in 2018 which is prior to the effective date of 11-15-18 (hereinafter “Feng”) and in view of Chinese Patent Application Pub. No.:   CN104992467B to Shen that was filed in 2015 and published on 10-21-2015 (hereinafter “Shen”) and in view of Sato and in view of Xu, Ruifeng, High Dynamic Range Image Display Using A Level Set Framework, Journal of WSCG, Vol.11, No.1., ISSN 1213-6972, WSCG’2003, February 3-7, 2003, Plzen, Czech Republic. Copyright UNION Agency – Science Pres. (http://wscg.zcu.cz/wscg2003/Papers_2003/B37.pdf) (2003)(hereinafter “Xu”). 

In regard to claim 3, and claim 74, Zeng discloses “…3.    (Original) The apparatus of claim 1, wherein
the profile generator instructions are to cause the processor circuitry to:
filter the first data generated by the first vehicle for third data pertinent to the profile template, the profile template including the one or more data objects to characterize the environment; (see block s103 where the candidate data is extracted from the point cloud whose distance satisfies a predetermined condition) 
insert the third data into the one or more data objects to generate the first profile; and” (see paragraph 79, 149) 
Zeng is silent but Xu teaches “…compress the first profile”. (see page 1-3 where the profile can be provided with a HDR compression);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of XU with the disclosure of FENG since XU teaches that a general compression process of a high definition range image to a lower range image can be provided. This can compute a luminance in a log domain and then separate this from a profile and compress the profile.  Then the details are added back in to the compressed profile.  Then the low definition range image can be arrived and recovered with the details still contained in the image.  This can improve processing times and transmitting the data between computing devices without a loss of image quality.  See section 1-4 of Xu.
Claims 4-6 are cancelled. 
Claims 7 and 61, 67, 75 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2020/0158875 A1 to Feng that was filed in 2018 which is prior to the effective date of 11-15-18 (hereinafter “Feng”) and in view of Chinese Patent Application Pub. No.:   CN104992467B to Shen that was filed in 2015 and published on 10-21-2015 (hereinafter “Shen”) and in view of Sato and in view of U.S. Patent No.: 9,697,606 B2 to Stout et al. that was filed in 2014.
In regard to claim 7 and 61 and 67 and 75, Zeng discloses “7.    (Original) The apparatus of claim 6, wherein the impairment is a condition of the environment that affects an ability of the first vehicle to accurately generate the first data”. (see paragraph 24 where communication interface 202 may receive data such as point cloud data 203 captured by sensor 140. In some embodiments, communication interface 202 may also receive pose information (not shown) captured by sensor 150. In some embodiments, communication interface 202 may additionally receive a neural network 205 from training device 180. In some embodiments, training device 180 may have structures similar to those of server 160, including, e.g., a processor, a memory, a storage device, etc. In some embodiments, training device 180 may be part of server 160. Training device 180 may be configured to train neural network 205 using sample data. Neural network 205 may learn to perform a cognitive task during the training process. For example, neural network 205 may be trained to detect obstructing objects based on the point cloud data originally captured by a LiDAR. In some embodiments, neural network 205 may be trained to perform a segmentation task, e.g., to separate the portion of point cloud data 203 associated with the obstructing objects from the rest of point cloud data 203. Consistent with the disclosure, neural network 205 may be any suitable learning model, including but not limited to, convolutional neural network (CNN). In some embodiments, training of neural network 205 may determine one or more model parameters, such as weights, size, shape, and structure of a convolutional kernel.  See paragraph 79, 149); 

    PNG
    media_image5.png
    961
    697
    media_image5.png
    Greyscale
 wherein the trigger event corresponds to a determination that a portion of the first data is missing from multiple iterations due to an impairment”  (see block 306 where if some areas of the laser point cloud are missing and lacking laser data then the processor may generate a 2D range image using data points provided by sensor(s). The development of a 2D range image may result in a 2D range image that is made up of pixels with values encompassing the data of data points and some pixels that may not include values (e.g., gaps in the image). For the respective pixels missing a value within the 2D range image, the computing device may approximate their location and/or value using nearby neighboring pixels positioned close or next to the empty pixels in the situations that neighboring pixels are available; see col. 14, lines 5-col. 15, line 30).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stout with the disclosure of Zhen since Stout teaches that in col. 13-col. 15 that laser data may not accurately depict the scene and certain pixels can be missing. This can be a problem as if there is an object in that area, the edges may not be correct and this can cause an error in the piloting of the autonomous vehicle.  In this manner, the 2d map is taken and 
Claims 10-11 and 62, 63, 68, and 69, 76-77 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2020/0158875 A1 to Feng that was filed in 2018 which is prior to the effective date of 11-15-18 (hereinafter “Feng”) and in view of Chinese Patent Application Pub. No.:   CN104992467B to Shen that was filed in 2015 and published on 10-21-2015 (hereinafter “Shen”) and in view of Sato and in view of U.S. Patent No.: 10,345,437 B1 to Russell et al. that was filed in 8-6-18 (hereinafter “Russell”) and in view of Stout.

    PNG
    media_image6.png
    615
    803
    media_image6.png
    Greyscale

In regard to claim 10 and 62 and 68 and 76, Claim 10 is amended to recite and Zeng is silent but Stout teaches  “… wherein to transmit the difference, the data analyzer instructions are to cause the processor circuitry to in response to a first determination that the first profile meets a first threshold of a profile similarity and a second threshold of profile similarity, transmit an acknowledgement to the nodes of the environment and in response to at least one of A a second determination that the first profile meets the first threshold of a profile similarity and a third threshold of profile similarity or B a third determination that the first profile does not meet the first threshold of a profile similarity “ (see block 306 where if some areas of the laser point cloud are missing and lacking laser data then the processor may generate a 2D range image using data points provided by sensor(s). The development of a 2D range image may result in a 2D range image that is made up of pixels with values encompassing the data of data points and some pixels that may not include values (e.g., gaps in the image). For the respective pixels missing a value within the 2D range image, the computing device may approximate their location and/or value using nearby neighboring pixels positioned close or next to the empty pixels in the situations that neighboring pixels are available; see col. 14, lines 5-col. 15, line 30).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stout with the disclosure of Zhen since Stout teaches that in col. 13-col. 15 that laser data may not accurately depict the scene and certain pixels can be missing. This can be a problem as if there is an object in that area, the edges may not be correct and this can cause an error in the piloting of the autonomous vehicle.  In this manner, the 2d map is taken and surrounding pixel information can be taken to extrapolate the scene to get a better idea of the surface and corners and edges. This can be used to 

Feng is silent as to but Russell et al. teaches “… 10.    (Original) The apparatus of claim 6, wherein to transmit the difference, the data analyzer is to:
in response to the first determination, transmit an acknowledgement to the one or more nodes in the environment; and  (see perception component 406 that includes a tracking of the sensor data nodes 402 as sensor data 1, sensor data 2, and sensor data N which can be segmented and classified and the a distortion of the nodes is corrected as block 416; see col. 15, line 59 to col. 16, line 65);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of RUSSELL et al. with the disclosure of FENG since RUSSELL et al. teaches that a number of sensors 401 1-m can capture an image or data of an environment.  This can be provided to a perception module to classify the images and track the object and then correct a distortion of the images and sensor data using a correction component.  This can 

Feng discloses “…in response to the second determination or the third determination, transmit a part of the first profile to the one or more nodes in the environment”. (see paragraph 33 where the repaired point cloud data is fused with frames to yield a high definition map)
In regard to claim 11 and 63 and 69 and 77, Feng discloses “…11.    (Original) The apparatus of claim 10, wherein the part of the first profile includes at least one of a portion of the first profile less than a full value of the first profile or the full value of the first profile”. (see paragraph 33 where the repaired point cloud data is fused with frames to yield a high definition map; see paragraph 24-33);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of RUSSELL et al. with the disclosure of FENG since RUSSELL et al. teaches that a number of sensors 401 1-m can capture an image or data of an environment.  This can be provided to a perception module to classify the images and track the object and then correct a 

Claims 12, 14 and 64, 65 and 70-71, 78-79 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2020/0158875 A1 to Feng that was filed in 2018 which is prior to the effective date of 11-15-18 (hereinafter “Feng”) and in view of Chinese Patent Application Pub. No.:   CN104992467B to Shen that was filed in 2015 and published on 10-21-2015 (hereinafter “Shen”) and in view of Sato and in view of United States Patent Application Pub. No.: US 2020/0109954 A1 to Li et al. that was filed in 2017 and in view of Stout.
In regard to claim 12 and 64 and 70 and 78, Claim 12 is amended to recite and Zeng is silent but Stout teaches  “…The apparatus of claim 1, wherein a missing object is in a first perspective and corresponds to a  portion of the first data that is missing from multiple iterations due to an impairment….and vehicle control instructions are to cause the processor circuitry to ”  (see block 306 where if some areas of the laser point cloud are missing and lacking laser data then the processor may generate a 2D range image using data points provided by sensor(s). The development of a 2D range image may result in a 2D range image that is made up of pixels with values encompassing the data of data points and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stout with the disclosure of Zhen since Stout teaches that in col. 13-col. 15 that laser data may not accurately depict the scene and certain pixels can be missing. This can be a problem as if there is an object in that area, the edges may not be correct and this can cause an error in the piloting of the autonomous vehicle.  In this manner, the 2d map is taken and surrounding pixel information can be taken to extrapolate the scene to get a better idea of the surface and corners and edges. This can be used to depict the missing pixels using a 2d model for improved recognition of objects. See Col. 15, line 1 to col. 16, line 55 of Stout. 

 “12.    (Original) The apparatus of claim 6, wherein the object is a missing object”, (see paragraph 24-33 where communication interface 202 may receive data such as point cloud data 203 captured by sensor 140. In some embodiments, communication interface 202 may also receive pose information (not shown) captured by sensor 150. In some embodiments, communication interface 202 may additionally receive a neural network 205 from training device 180. In some embodiments, training device 180 may have structures similar to those of server 160, including, e.g., a processor, a memory, a storage device, etc. In some embodiments, training device 180 may be part of server 160. Training device 180 may be configured to train neural network 205 using sample data. Neural network 205 may learn to perform a cognitive task during the training process. For example, neural network 205 may be trained to detect obstructing objects based on the point cloud data originally captured by a LiDAR. In some embodiments, neural network 205 may be trained to perform a segmentation task, e.g., to separate the portion of point cloud data 203 associated with the obstructing objects from the rest of point cloud data 203. Consistent with the disclosure, neural network 205 may be any suitable learning model, including but not limited to, convolutional neural network (CNN). In some embodiments, training of neural network 205 may  
    PNG
    media_image7.png
    677
    718
    media_image7.png
    Greyscale

Feng is silent but Li teaches “…the path plan is a first path plan and, the vehicle control system is further to:
identify the first one of the one or more nodes in the environment from which to request the second data;  (see FIG. 1 where the first vehicle has a first path and is a first node receiving the data from the server 103 and a second vehicle has a second path and is a second node receiving the data as 104, 105 and from the server 103)
determine whether a trajectory and an intent for the missing object, based on a number of iterations of the first perspective for which some of the first data is missing, intersects with the first path plan;  (see paragraph 409 where a dynamic object has a shape and trajectory and a first vehicle can label that as an object and a second vehicle can determine that this is a dynamic object without having to classify the dynamic object itself and instead receive this label from a server and a first object);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of LI et al. with the disclosure of FENG since LI et al. teaches that multiple autonomous driverless vehicles can perform object detection.  They can also share data to a server.  One vehicle can label the object as a vehicle or a dynamic or static object.  This can be transmitted to a second vehicle and a second vehicle can know what this object is and the size 

Feng is silent but Li teaches “…prepare a request for the second data from the first one of the one or more nodes in the environment;
in response to obtaining a response to the request for the second data within a threshold amount of time, determine whether the second data includes a state estimate or sensor data generated by the first one of the one or more nodes;  (see paragraph 18 to 46)
in response to the second data including sensor data: (see paragraph 18 to 46)
transform the second data to the first perspective of the first vehicle; and generate an updated first perspective by fusing the first data generated by the first vehicle with the second data;  (see paragraph 18-56 where the objects can be dynamic objects and where the vehicle can tag and label and object and this can be used by a second vehicle for collision avoidance) 
track the missing object included in the updated first perspective throughout iterations of the updated first perspective;  (see paragraph 45, 76-81)
determine whether the trajectory and the intent of the missing object based on the updated first perspective; and  (see paragraph 409 where a dynamic object has a shape and trajectory and a first vehicle can label that as an object and a second vehicle can determine that this is a dynamic object without having to classify the dynamic object itself and instead receive this label from a server and a first object; see paragraph 432)
in response to the trajectory and the intent of the missing object based on the updated first perspective intersecting the first path plan, recompute a second path plan such that the second path plan does not intersect with the trajectory and the intent of the missing object based on the updated first perspective”.  (see paragraph 38-73 where a dynamic object can be tagged and labeled and used by a second vehicle for collision avoidance purposes; see paragraph 114-131, 432);
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of LI et al. with the disclosure of FENG since LI et al. teaches that multiple autonomous driverless vehicles can perform object detection.  They can also share data to a server.  One vehicle can label the object as a vehicle or a dynamic or static object.  This can be transmitted to a second vehicle and a second vehicle can know what this object is and the size and parameters without having to capture the object with a LIDAR or camera to classify the object. This can provide improved safety and three dimensional map information without having to use processing power to classify and detect the dynamic or static object.  Instead it can merely receive a label for a faster recognition of a dynamic object for a faster and improved obstacle avoidance from a server.  In some embodiments, the label information may comprise class information and/or motion information associated with the plurality of objects in the three-dimensional map.  See paragraph 39-43, 409, and 57-98 of Li.


    PNG
    media_image8.png
    643
    853
    media_image8.png
    Greyscale
In regard to claim 14 and 65 and 71 and 79, Li teaches “…14.    (Original) The apparatus of claim 12, wherein, to prepare the request for the second data from the first one of the one or more nodes in the environment, the vehicle control instructions are to cause the processor circuitry to:
determine whether there are pseudonyms corresponding to the first one of the one or more nodes in the environment and the missing object;  (see paragraph 334-351 where each of the static and dynamic objects are tagged with a labeled name; see paragraph 432 where the vehicle pose and label also can be provided in blocks 817, 818)
in response to a determination that there are pseudonyms corresponding to the first one of the one or more nodes in the environment and the missing object: (see paragraph 334-351 where each of the static and dynamic objects are tagged with a labeled name; see paragraph 432 where the vehicle pose and label also can be provided in blocks 817, 818)
assign a number of nodes to which to transmit the request to the request; assign a first pseudonym of the identified node to the request; assign a second pseudonym of the missing object to the request; (see paragraph 334-351 where each of the static and dynamic objects are tagged with a labeled name; see paragraph 432 where the vehicle pose and label also can be provided in blocks 817, 818)
and assign a priority level to the request.  (see paragraph 6 where a map may also include an emergency where the vehicles are to avoid that area);

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-23 and 41-42 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2020/0158875 A1 to Feng that was filed in 2018 which is prior to the effective date of 11-15-18 (hereinafter “Feng”) and in view of Chinese Patent Application Pub. No.:   CN104992467B to Shen that was filed in 2015 and published on 10-21-2015 (hereinafter “Shen”) and in view of Sato and in view of Stout. 
Claim 21 and 41 are amended to recite and Zeng is silent but Stout teaches  “…the profile template is a data structure including one or more predefined data objects configured to be populated based on at least some of the first data”  (see block 306 where if some areas of the laser point cloud are missing and lacking laser data then the processor may generate a 2D range image using data points provided by sensor(s). The development of a 2D range image may result in a 2D range image that is made up of pixels with values encompassing the data of data points and some pixels that may not include values (e.g., gaps in the image). For the respective pixels missing a value within the 2D range image, the computing device may approximate their location and/or value using nearby neighboring pixels positioned close or next to the empty pixels in the situations that neighboring pixels are available; see col. 14, lines 5-col. 15, line 30).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stout with the disclosure of Zhen since Stout teaches that in col. 13-col. 15 that laser data may not accurately depict the scene and certain pixels 

In regard to claim 21, and 41, Feng discloses “21.    (Original) A non-transitory computer readable storage medium comprising instructions that, when executed, cause a machine to at least: (see paragraph 15-19)
generate a first profile of an environment based on a profile template (see paragraph 19 where the av provides lidar data and GPS and IMU sensor data to combine the GPS, and IMU to provide a pose of the vehicle) and first data generated by a first vehicle, the first profile characterizing the environment; (see paragraph 18-21 where the LIDAR device and the GPS and the IMU provide a point cloud of the environment around the av)
determine a difference between the first profile and a second profile obtained from a first one of one or more nodes in the environment; and (see paragraph 21-24 where the point cloud can determine if there is an obstructing object in the point cloud data and this obstructing objects is separated from the point cloud as if the obstructing object did not exits)
in response to a trigger event, update the first profile based on the difference; (see paragraph 24 where communication interface 202 may receive data such as point cloud data 203 captured by sensor 140. In some embodiments, communication interface 202 may also receive pose information (not shown) captured by sensor 150. In some embodiments, communication interface 202 may additionally receive a neural network 205 from training device 180. In some embodiments, training device 180 may have structures similar to those of server 160, including, e.g., a processor, a memory, a storage device, etc. In some embodiments, training device 180 may be part of server 160. Training device 180 may be configured to train neural network 205 using sample data. Neural network 205 may learn to perform a cognitive task during the training process. For example, neural network 205 may be trained to detect obstructing objects based on the point cloud data originally captured by a LiDAR. In some embodiments, neural network 205 may be trained to perform a segmentation task, e.g., to separate the portion of point cloud data 203 associated with the obstructing objects from the rest of point cloud data 203. Consistent with the disclosure, neural network 205 may be any suitable learning model, including but not limited to, convolutional neural network (CNN). In some embodiments, training of neural network 205 may determine one or more model parameters, such as weights, size, shape, and structure of a convolutional kernel.  )  and in response to the trigger event, update a first perspective of the environment based on one or more of second data from the first one of the one or more nodes or the updated first profile, , (See paragraph 24-33)the first perspective corresponding to a fusion of the first data; ;  (see paragraph 33 where the repaired point cloud data is fused with frames to yield a high definition map)
Feng is silent but Shen teaches “…update a path plan ….. the first vehicle based on the updated first perspective; and execute the updated path plan”.  (see claims 1-5 where using the two lidar point cloud models the autonomous vehicle can correct the LIDAR point cloud to determine a path around the objects using a different path);


    PNG
    media_image4.png
    639
    465
    media_image4.png
    Greyscale

Claims 1, 41 and 21 are amended to recite and Feng is silent but Sato et al. teaches “…update a path plan to transport the first vehicle from the first location to a second location based on the updated first perspective”.   (see paragraph 40 and see paragraph 77 where the image undergoes a perspective 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SATO with the disclosure of FENG since SATO teaches that a vehicle may detect no object but then using a perspective change can detect a so called border image of an obstacle. See FIG. 10 and 45.  The processor can then superimpose the obstacle using pixels on top of this border image to create a so called “synthesized image”. See FIG. 22 and paragraph 58.  This can ensure that a minimally detected obstacle ed1 where only a sliver of the obstacle ED1 is detected and is not missed.  This can provide for increased accuracy and increased safety as when only a line ED1 in Fig. 10, 45 is detected from a perspective change this can be interpolated and filled in as an object to supply the missing object to ensure that the vehicle does not run into the missing object. See claims 1-13 and paragraph 26-34; 110-138 of SATO.

In regard to claim 22, and 42, Feng is silent but Shen teaches “22.    (Original) The non-transitory computer readable storage medium of claim 21, wherein the one or more nodes in the environment includes a second vehicle, additional vehicles, and a control center, (see paragraph 7-11 of the detailed description that recites collected information carries out analysis optimization by data analysis system, i.e., according to LIDAR point cloud generating principles, establishes The error model of point cloud system, for rejecting repetition and invalid information, to obtain vehicle-mounted LIDAR points cloud, the machine after precision optimizing Carry LIDAR point clouds.Obtain and put cloud after precision optimizing, but these information be scattered, lack it is systematic, at this point, need to pass through Data splicing system splices above- mentioned information.  Data splicing system, using the vehicle-mounted LIDAR and vehicle-mounted SLAM wheelpaths obtained and altitude data as three-dimensional coordinate System mutually splices vehicle-mounted LIDAR points cloud, the airborne LIDAR point cloud after precision optimizing with SLAM data, shape by merging boundary The location information of integralization. Road 3 d modeling system, based on the three-dimensional road module that data splicing system obtains, to ：First, ground point filtered classification is carried out to putting cloud after precision optimizing, identifies ground point cloud, be reference with ground point cloud Non-ground points filtered classification is carried out, non-ground points cloud is identified, is respectively formed road guard, side slope, overline bridge, bridge lower part, tunnel The extraction that the disparate modules on hole hillside and tunnel internal, the effective analysis area of progress atural object and atural object corresponding points are converged.Then, exist Under 3 d modeling system, according to atural object parameter model library, the ground under ground point cloud and photo fusion mode after precision optimizing is carried out The high-precision three-dimensional modeling of object generates road high definition model.Finally, by hillside outside road guard, side slope, overline bridge, bridge lower part, tunnel It is integrated with tunnel internal module, forms road high definition threedimensional model. Specifically, including the coordinate system figure layer of coordinate system informations using the making of LIDAR laser point cloud datas, reaction is made The earth's surface elevation figure layer of ground level, earth's surface elevation figure layer present ；Include the auxiliary figure layer of guardrail, side slope, gutter；Including bridge beam body, The bridge figure layer of pier shaft, bent cap, binder；Including the tunnel figure layer of gutter in tunnel portal, hole, cover board, electromechanical facility and comprising Building, the object of reference figure layer etc. of massif beside road, finally carry out fusion treatment on map publishing platform by above-mentioned each figure layer Build the Three-dimensional Numeric Map model of target road. )  the one or more nodes to collect the second data from the environment. .  (see detailed description that recites “Data splicing system, using the vehicle-mounted LIDAR and vehicle-mounted SLAM wheelpaths obtained and altitude data as three-dimensional coordinate System mutually splices vehicle-mounted 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SHEN with the disclosure of FENG since SHEN teaches that a second unmanned device with a second LIDAR device can collect mapping data from a second perspective.  The data collecting device can acquire the driving path information, width of the road information, pavement texture, bridge information, a road surface information, intersection information, road guard information slope and many other types of information.  This data can be fused with a point cloud of a first unmanned driving vehicle. This can be spliced in the LIDAR capture by the first vehicle in a three dimensional model via a data splicing fusion operation. This can provide improved details to the point cloud information and to provide a highly accurate point cloud. This can provide for increased accuracy and increased safety relative to a point cloud from the first vehicle alone. See claims 1-5 and paragraph 1-10 of Shen.

Claim 23 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2020/0158875 A1 to Feng that was filed in 2018 which is prior to the effective date of 11-15-18 (hereinafter “Feng”) and in view of Chinese Patent Application Pub. No.:   CN104992467B to Shen that was filed in 2015 and published on 10-21-2015 (hereinafter “Shen”) and in view of Sato and in view of Xu, Ruifeng, High Dynamic Range Image Display Using A Level Set Framework, Journal of WSCG, Vol.11, No.1., ISSN 1213-6972, WSCG’2003, February 3-7, 2003, Plzen, Czech Republic. Copyright UNION Agency – Science Pres. (http://wscg.zcu.cz/wscg2003/Papers_2003/B37.pdf) (2003)(hereinafter “Xu”) and in view of Sato. 

Zeng discloses “…23. (Original) The non-transitory computer readable storage medium of claim 21, wherein the instructions, when executed, cause the machine to:
filter the first data generated by the first vehicle for third data pertinent to the profile template, the profile template including one or more data objects to characterize the environment; (see block s103 where the candidate data is extracted from the point cloud whose distance satisfies a predetermined condition)
insert the third data into the one or more data objects to generate the first profile; ” (see paragraph 79, 149) 
 “…compress the first profile”. (see page 1-3 where the profile can be provided with a HDR compression);
24- 40 (Cancelled)
43- 60 (Cancelled)
Claim 66 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2020/0158875 A1 to Feng that was filed in 2018 which is prior to the effective date of 11-15-18 (hereinafter “Feng”) and in view of Chinese Patent Application Pub. No.:   CN104992467B to Shen that was filed in 2015 and published on 10-21-2015 (hereinafter “Shen”) and in view of Sato and in view of Stout. 

Zeng is silent but Stout teaches “….66. (New) The method of claim 41, further including: filtering the first data generated by the first vehicle for third data pertinent to the profile template, (see col. 8, line 60 to col. 9, line 20) the profile template including the one or more data objects to characterize the environment; inserting the third data into the one or more data objects to generate the first profile; and compressing the first profile”.  (See col. 4, lines 40 to 66 where the laser data points may not work and missing pixel values are in the point cloud, and which are disfavored, and where the computing device adds in portions of a 2d range prior to receiving the entire point cloud to characterize the environment so there are not any missing pixels; see col. 14, lines 45-61 where the missing pixels are approximated using a neighboring pixel to fill the gaps)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN PAUL CASS/Primary Examiner, Art Unit 3668